FILED
                                                                      Oct 23 2019, 8:38 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                        Brian J. Johnson
Attorney General of Indiana                                Danville, Indiana
Frances Barrow
Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Indiana Bureau of Motor                                    October 23, 2019
Vehicles,                                                  Court of Appeals Case No.
Appellant-Respondent,                                      19A-MI-216
                                                           Appeal from the Marion Circuit
        v.                                                 Court
                                                           The Honorable Sheryl Lynch,
Thomas Douglass,                                           Judge
Appellee-Petitioner.                                       The Honorable Mark Jones,
                                                           Commissioner
                                                           Trial Court Cause No.
                                                           49C01-1802-MI-6459



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019                           Page 1 of 19
                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, Indiana Bureau of Motor Vehicles (BMV), appeals the

      trial court’s Order granting the Appellee-Petitioner, Thomas Douglass’

      (Douglass), petition for judicial review, in which he seeks to set aside his ten-

      year suspension of his driving privileges in Indiana and his habitual traffic

      violator (HTV) determination.


[2]   We reverse.


                                                      ISSUE
[3]   BMV presents three issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court erred by granting Douglass’

      petition for judicial review.


                       FACTS AND PROCEDURAL HISTORY
[4]   In 2014, Douglass was a resident of Marion County, Indianapolis, Indiana. At

      the time, Douglass had a valid driver’s license. In May 2014, BMV initially

      issued Douglass a duplicate license and a permanent driver’s license with an

      expiration date of March 1, 2018, which was mailed to his home on May 29,

      2014. In June 2014, Douglass moved to California. After surrendering his

      Indiana driver’s license on June 9, 2014, the California Department of Motor

      Vehicles (CA DMV) issued Douglass a California driver’s license.


[5]   On August 20, 2014, BMV sent Douglass a letter to his last known address in

      Indianapolis. The letter was titled “Habitual Traffic Violator Notice of

      Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019        Page 2 of 19
      Suspension” (Notice). The Notice informed Douglass that he had accumulated

      three qualifying driving-related convictions within a ten-year period and, as a

      result, he was deemed an HTV. Due to his HTV status, BMV informed

      Douglass that it was suspending his driving privileges for ten years beginning

      September 19, 2014. The Notice also informed Douglass that he could request

      an administrative review within eighteen days.


[6]   Approximately three and one-half years later, on January 5, 2018, CA DMV

      sent a letter to Douglass’ home in California stating, “[w]e regret to inform you

      that . . . [Indiana has] reported that your driving privilege is suspended or

      revoked.” (Appellant’s App. Vol. II, p. 9). CA BMV notified Douglass that

      unless it received a clearance from BMV, it would “cancel” his California

      driver’s license within thirty days. (Appellant’s App. Vol. II, p. 19).


[7]   Although untimely, on January 23, 2018, through his attorney, Douglass wrote

      a letter to BMV requesting an administrative review of the HTV determination

      and the suspension of his driving privileges. In part, Douglass averred,


              Normal practice is for a person’s new home state’s drivers
              licensing authority to inform a person’s prior home state that the
              person moved, in this case California should have notified
              Indiana in 2014 that effective June 9, 2014, [] Douglass was
              licensed in California. However, the remarks section of []
              Douglass’ driving record does not contain a notation that he
              moved to California and was licensed there.


              ****



      Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019          Page 3 of 19
              An error occurred because Indiana imposed a suspension for []
              Douglass when he was no longer an Indiana resident on
              September 19, 2014. This error could have been avoided if
              California had notified Indiana in June 2014 that [] Douglass had
              moved to California. Nevertheless, the “home state” of
              California is supposed to impose suspensions on its residents
              based on their driving record. For example, I have had
              numerous clients who moved to Illinois or Michigan, and those
              states imposed [sic] suspensions for new residents based on the
              new residents’ driving violations that occurred out of state and
              prior to moving to Illinois and Michigan. The same scenario
              should have occurred here; meaning California instead of
              Indiana had the authority to impose suspension or revocations
              for [] Douglass starting June 9, 2014.


      (Appellant’s App. Vol. II, pp. 24-25).


[8]   After conducting an administrative review, on January 30, 2018, BMV sent its

      response to Douglass and his attorney, reiterating that Douglass had been

      convicted of at least three prior driving-related offenses within the last ten years

      and that qualified him as an HTV. BMV also determined, in part, that


              At the time the suspension was imposed, the BMV had not
              received notice that you moved out of state. However, because
              you held an Indiana driver’s license at the time of the qualifying
              offenses, your driving privileges would still be suspended for
              HTV even if the BMV did have notice. The BMV did not
              suspend one specific credential, but rather your driving privileges
              as required by law.


              Your record has now been updated to reflect your move to
              California based on the California driver’s license that your
              attorney provided.


      Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019           Page 4 of 19
      (Appellant’s App. Vol. II, p. 34). (italics in original). Concluding no “material

      error” existed in its Notice, BMV upheld the suspension of Douglass’ driving

      privileges and the HTV determination. (Appellant’s App. Vol. II, p. 34).


[9]   On February 20, 2018, Douglass filed a verified petition for judicial review and

      motion for a preliminary injunction. A hearing on Douglass’ motion for a

      preliminary injunction was conducted on March 5, 2018. On March 9, 2018,

      the trial court issued an order granting Douglass’ preliminary injunction

      whereby it ordered BMV to “lift/stay the suspension noted in [Douglass’]

      driving record” until the resolution of the underlying cause. (Appellant’s App.

      Vol. II, p. 45). A hearing on Douglass’ verified petition for judicial review was

      held on August 22, 2018. On December 26, 2018, the trial court entered its

      findings of facts and conclusions thereon stating, in part, that:


              4. Indiana is a member of the [I]nterstate [D]river’s [L]icense
              [C]ompact. [Indiana Code section] 9-28-1-3 provides, in
              pertinent part:


              The driver’s license compact is hereby enacted into law and
              entered into with all other jurisdictions joining therein in the
              form substantially as follows:


              ARTICLE 2 DEFINITIONS


              As used in this compact:


              (a) “State” means a state, territory, or possession of the United
              States, the District of Columbia, or the Commonwealth of Puerto
              Rico.

      Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019        Page 5 of 19
        (b) “Home state” means the state which has issued and has the
        power to suspend or revoke the use of the license or permit to
        operate a motor vehicle.


        (c) “Conviction” means a conviction of any offense related to the
        use or operation of a motor vehicle which is prohibited by state
        law, municipal ordinance, or administrative rule or regulation, or
        a forfeiture of bail, bond, or other security deposited to secure
        appearance by a person charged with having committed any such
        offense, and which conviction or forfeiture is required to be
        reported to the licensing authority.


        ARTICLE 3 REPORTS OF CONVICTION


        The licensing authority of a party state shall report each
        conviction of a person from another party state occurring within
        its jurisdiction to the licensing authority of the home state of the
        licensee. Such report shall clearly identify the person convicted;
        describe the violation specifying the section of the statute, code,
        or ordinance violated; identify the court in which action was
        taken; indicate whether a plea of guilty or not guilty was entered,
        or the conviction was a result of the forfeiture of bail, bond, or
        other security; and shall include any special findings made in
        connection therewith.


        ****


        5. On June 9, 2014, California became [Douglass’] “home
        state”, and Indiana became only a “party state” insofar as
        [Douglass] in [sic] concerned.


        6. There is no authority for a party state to suspend the driver’s
        license or driving privileges of someone whose privileges are



Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019          Page 6 of 19
               currently issued by another state, or in other words by that
               person’s new “home state”.


               7. As a “party state”, Indiana must report the record to
               [Douglass’] home state, California, “which shall give the same
               effect to the conduct reported, pursuant to Article 3 of this
               compact, as it would if such conduct had occurred in the home
               state . . .” Ind. Code § 9-28-1-3, Article 4.


               8. At the time of BMV’s suspension of [Douglass’] privileges, its
               records contained a material error in that [Douglass] no longer
               held an Indiana driver’s license or driving privileges that were
               granted by Indiana, and in fact was (and is) a California
               residence and licensee.


               9. BMV’s failure to recognize its error and failure to recognize
               California’s authority to grant driving privileges also constitutes a
               failure by BMV to give Full Faith and Credit to the California
               driving privileges given to [Douglass].


               ****


               11. IT IS THEREFORE ORDERED, ADJUDGED AND
               DECREED THAT the findings and suspension by BMV are
               unsupported by credible evidence, are arbitrary and capricious
               and violate the law, and are therefore hereby VACATED AND
               REVERSED. It is further ORDERED that BMV shall vacate its
               order finding that [Douglass] is a [HTV] and suspending
               [Douglass’] privileges. . .


       (Appellant’s App. Vol. II, pp. 9-11) (bold in original).


[10]   BMV now appeals. Additional facts will be provided as necessary.


       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019         Page 7 of 19
                                DISCUSSION AND DECISION
                                                I. Standard of Review

[11]   BMV argues that the trial court erred by granting Douglass’ petition for judicial

       review. Judicial review of an administrative decision is limited under the

       Administrative Orders and Procedures Act (AOPA). Huffman v. Office of Envtl.

       Adjudication, 811 N.E.2d 806, 809 (Ind. 2004). We may set aside an agency

       action only if it is


               (1) arbitrary, capricious, an abuse of discretion, or otherwise not
               in accordance with law; (2) contrary to constitutional right,
               power, privilege, or immunity; (3) in excess of statutory
               jurisdiction, authority, or limitations, or short of statutory right;
               (4) without observance of procedure required by law; or (5)
               unsupported by substantial evidence.


       Ind. Code § 4-21.5-5-14(d). A trial court and an appellate court both review the

       decision of an administrative agency with the same standard of review.

       Terkosky v. Indiana Dept. of Educ., 996 N.E.2d 832, 842 (Ind. Ct. App. 2013).

       We defer to the agency’s expertise and will not reverse simply because we might

       have reached a different result. Id. The burden of demonstrating the invalidity

       of the agency action is on the party to the judicial review proceeding that is

       asserting the invalidity of the action. Id. (citing I.C. § 4-21.5-5-14(a)). Review

       of an agency’s decision is largely confined to the agency record, and the court

       may not substitute its judgment for that of the agency. Id. We give deference to

       the administrative agency’s findings of fact, if supported by substantial



       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019             Page 8 of 19
       evidence, but review questions of law de novo. Id. On review, we do not

       reweigh the evidence. Id.


[12]   The interpretation of a statute presents a question of law. Nash v. State, 881
N.E.2d 1060, 1063 (Ind. Ct. App. 2008), trans. denied. If the language of a

       statute is clear and unambiguous, it is not subject to judicial interpretation. Id.

       If, however, the language is susceptible to more than one reasonable

       construction, we must construe the statute in accordance with apparent

       legislative intent. Id. The best evidence of legislative intent is the language of

       the statute, giving all words their plain and ordinary meaning unless otherwise

       indicated by the statute. Chambliss v. State, 746 N.E.2d 73, 77 (Ind. 2001). We

       will presume that the legislature intended the language used in the statute to be

       applied logically and to avoid an unjust or absurd result. Nash, 881 N.E.2d at

       1063.


[13]   The trial court granted Douglass’ petition for judicial review after finding that

       “[a]t the time of BMV’s suspension of [Douglass’] privileges, its records

       contained a material error in that [Douglass] no longer held an Indiana driver’s

       license or driving privileges that were granted by Indiana, and in fact was (and

       is) a California resident and licensee.” (Appellant’s App. Vol. II, p. 11). The

       trial court further determined that “[t]here is no authority for a party state to

       suspend the driver’s license or driving privileges of someone whose privileges

       are currently issued by another state, or in other words, by that person’s new

       ‘home state.’” (Appellant’s App. Vol. II, p. 11).



       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019        Page 9 of 19
[14]   BMV asserts that the trial court erred by reversing its suspension of Douglass’

       driving privileges and HTV determination because Indiana law mandates the

       agency to suspend the driving privileges of a licensee for a period of ten years,

       in light of qualifying convictions. BMV also argues that the Interstate Driver’s

       License Compact does not deprive a party state, in this case Indiana, of the

       power to suspend driving privileges even if the nonresident licensee has a valid

       driver’s license issued by another state. In response, Douglass contends that

       BMV lacked authority to suspend his Indiana driving privileges since he was no

       longer a resident of Indiana, and only his home-state, California, had authority

       to suspend his driving privileges.


[15]   This matter involves the interaction of two statutes, i.e., the Indiana HTV and

       driving privilege suspension laws, and Interstate Driver’s License Compact.


                       II. Indiana HTV and Driving Privilege Suspension Laws

[16]   Indiana Code section 9-30-10-4(b) provides in relevant part:


               A person who has accumulated at least three (3) judgments
               within a ten (10) year period for any of the following violations,
               singularly or in combination, and not arising out of the same
               incident, is a habitual violator[.]


[17]   The qualifying judgments include: (1) operation of a vehicle while intoxicated;

       (2) operation of a vehicle with an alcohol concentration equivalent to at least

       eight-hundredths (0.08) gram of alcohol per one hundred (100) milliliters of the

       blood or two hundred ten (210) liters of the breath; (3) operating a motor

       vehicle while the person’s license to do so has been suspended or revoked; (4)

       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019          Page 10 of 19
       operating a motor vehicle without ever having obtained a license to do so; (5)

       reckless driving; (6) criminal recklessness involving the operation of a motor

       vehicle; (7) drag racing or engaging in a speed contest in violation of law; and

       (8) any felony under an Indiana motor vehicle statute or any felony in the

       commission of which a motor vehicle is used. I.C. § 9-30-10-4(b).


[18]   Our Legislature has determined that before BMV suspends a person’s driving

       privilege based on their HTV status, it must mail the notice of the suspension to

       the person’s last known address. I.C. § 9-30-10-5(a). The notice must inform

       the driver that he may be entitled to administrative review through the BMV

       and that he may seek judicial review of BMV’s determination. I.C. § 9-30-10-

       5(c). The suspension takes effect thirty days after BMV has mailed the notice.

       I.C. § 9-30-10-5(b).


[19]   BMV contends that the trial court’s decision was “wrong” because it is

       authorized under statute to “suspend the driving privilege of an HTV such as

       Douglass for 10 years” in light of qualifying judgments. (Appellant’s Br. p. 13).

       We agree. The record shows that between October 1, 2007, and November 12,

       2013, Douglass was convicted of three qualifying judgements, operating with an

       alcohol concentration of .08 or more, operating while intoxicated with a prior

       within five years, and operating while intoxicated. Based on these qualifying

       judgments and notwithstanding the fact that he had relocated to California and

       had established his residency, on September 19, 2014, BMV sent Douglass the

       Notice to his last known address in Indianapolis informing him that he was an

       HTV, and that it was suspending his driving privileges for ten years.

       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019     Page 11 of 19
[20]   Douglass is mistaken that BMV could not determine that he was an HTV and

       suspend his driving privileges since he was no longer an Indiana resident. The

       “primary purpose of suspending a person’s driving privileges in Indiana for

       being an HTV is to remove from the highway those drivers who have proven

       themselves to be unfit to drive, and who pose a substantial threat to the safety of

       others.” Orndorff v. Ind. Bureau of Motor Vehicles, 982 N.E.2d 312, 321 (Ind. Ct.

       App. 2012), trans. denied. Indiana Code section 9-14-8-3(3) vests authority to

       BMV to suspend or revoke the “current driving privileges or driver’s license of

       any individual” upon “any reasonable ground appearing on [BMV’s] records”


[21]   As stated, Indiana Code section 9-30-10-4(b) provides that BMV may suspend

       the driving privileges of “a person who has accumulated at least three (3)

       judgments within a ten (10) year period” in Indiana. (Emphasis added). This

       section is clear and unambiguous, and it applies to both nonresident and

       resident drivers in Indiana. Moreover, Indiana Code section 9-25-3-2 provides,

       in part, that


               (a) Whenever under Indiana law . . . , the [BMV] may suspend or
                   revoke the driver’s license or driving privileges of or forbid the
                   operation of a motor vehicle in Indiana by an operator who is a
                   nonresident.


                    ****


               (c) The [BMV] shall transmit to the motor vehicle bureau or state
               officer performing the functions of a bureau in the state in which
               a nonresident resides a certified copy of the following:


       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019              Page 12 of 19
                        (1) A conviction of, or an administrative action
                        concerning, the nonresident that has resulted in the
                        suspension of the nonresident’s driving privilege in
                        Indiana.


                        (2) An unsatisfied judgment rendered against a
                        nonresident that has resulted in the suspension of the
                        nonresident’s driving privilege in Indiana.


       (Emphasis added). These three sections, read together, permit BMV to enforce

       its laws as to problematic drivers operating vehicles in Indiana regardless of

       residency.


[22]   BMV also argues that it suspended Douglass’ privileges based on his conduct

       occurring in Indiana and further claims that there is a difference between

       suspending a person’s driver’s license and driving privileges. “Driving

       privileges” means “the authority granted to an individual that allows the

       individual to operate a vehicle of the type and in the manner for which the

       authority was granted.” I.C. § 9-13-2-48.3. “Driver’s license” means any type

       of license issued by the state authorizing an individual to operate the type of

       vehicle for which the license was issued, and in the manner for which the

       license was issued, on a highway. I.C. § 9-13-2-48. Here, BMV correctly

       determined that Douglass was an HTV, and it rightfully suspended Douglass’

       driving privileges in Indiana and not his driver’s license. Moreover, as we will

       discuss in the section below, under the Interstate Driver’s License Compact,

       although Indiana lacked the authority to suspend his California license, nothing



       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019       Page 13 of 19
       under the Compact prevents BMV from enforcing its driving privilege

       suspension laws against nonresidents.


                                    III. Interstate Driver’s License Compact


[23]   Indiana and California are party states to the Interstate Driver’s License

       Compact. See I.C. § 9-28-1-3, Cal. Veh. Code, § 15000. Article 1 of the

       compact, which includes a declaration of policy, makes clear that the compact

       is intended to “promote compliance with the laws, ordinances and

       administrative rules and regulations relating to the operation of motor vehicles”

       in each of the party states, and to make the “reciprocal recognition” of the

       license to drive “more just and equitable” by considering compliance with the

       rules of the road as a “condition precedent” to the issuance or continuance of

       the license to drive. See I.C. § 9-28-1-3.


[24]   Article 2 of the compact defines the “home state” as “the state which has issued

       and has the power to suspend or revoke the use of the license or permit to

       operate a motor vehicle.” I.C. § 9-28-1-3, Article 2. Article 3 of the compact

       addresses both the reporting obligation of a party state when a qualifying

       conviction occurs in that state, as well as the obligation of a licensing/home

       state in receipt of a report and it provides that:


               The licensing authority of a party state shall report each
               conviction of a person from another party state occurring within
               its jurisdiction to the licensing authority of the home state of the
               licensee. Such report shall clearly identify the person convicted,
               describe the violation specifying the section of the statute, code or
               ordinance violated, identify the court in which action was taken,

       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019       Page 14 of 19
               indicate whether a plea of guilty or not guilty was entered or the
               conviction was a result of forfeiture of bail, bond or other security
               and shall include any special findings made in connection
               therewith.


[25]   Article 4 of the compact, which addresses the effect of a conviction occurring

       out-of-state, provides that the home state’s licensing authority receiving the

       report must give that out-of-state conviction the same effect as it would if that

       conduct occurred in the home state. I.C. § 9-28-1-3. Article 6 then states that

       nothing in the compact “shall be construed to affect the right of any party state

       to apply any of its other law relating to licenses to drive to any person or

       circumstance.” I.C. § 9-28-1-3. To ensure an orderly exchange of information

       between states, Article 7 provides that the head of the licensing authority of a

       party state shall be the administrator of the compact for that state and shall

       furnish information to the administrator of each party state. I.C. § 9-28-1-3.

       Finally, Article 9, which addresses “construction and severability,” directs that

       the compact shall be “liberally construed so as to effect the purposes thereof.”

       I.C. § 9-28-1-3.


[26]   The value of the compact in traffic safety is obvious. See Matter of Johnson, 226
N.J. Super. 1, 6, 543 A.2d 454, 456 (App. Div. 1988). The Interstate Driver’s

       License Compact was developed to give states a means for cooperative action to

       control problem drivers. Id. Essentially, it provides for an orderly method for

       exchange of information to keep unsafe drivers from accumulating violations in

       many jurisdictions and escaping action on the part of the state in which the

       driver holds a license. Id. Indeed, drivers who commit serious traffic law

       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019       Page 15 of 19
       violations when away from home should not escape action by the state in which

       they are licensed. Id.


[27]   BMV argues that the Interstate Driver’s License Compact “does not deprive

       party States of the power to restrict nonresidents’ driving privileges.”

       (Appellant’s Br. p. 9). Douglass counters BMV’s claim by stating that he was a

       resident of California, California was his home state, and that CA DMV was

       the only licensing agency that could pursue an administrative action against

       him.


[28]   In the definition section, the compact does not describe a “home state” as the

       state of residence, but rather, as “the State which has issued and has the power

       to suspend or revoke the use of the license or permit to operate a motor

       vehicle.” I.C. § 9-28-1-3, Article 2. Following his move to California, Douglass

       surrendered his Indiana driver’s license and was issued a California driver’s

       license on June 9, 2014. At that point, Indiana was deprived of its home-state

       licensing status under the Interstate Driver’s License Compact to suspend or

       revoke Douglass’ driver’s license. However, Indiana was not pursuing a license

       revocation with Douglass; rather, it was pursuing a suspension of Douglass’

       driving privileges in Indiana.


[29]   BMV posits that the trial court’s decision “suggests under this scenario,” only

       California and not Indiana can suspend or revoke Douglass’ driving privileges.

       (Appellant’s Br. p. 15). Then citing Article 6 of the Interstate Driver’s License

       Compact, BMV argues that “[n]othing in the compact requires this result.”


       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019        Page 16 of 19
       (Appellant’s Br. p. 15). We are persuaded by BMV’s interpretation of Article 6

       of the compact which articulates that


               Except as expressly required by provisions of this compact,
               nothing contained herein shall be construed to affect the right of
               any party state to apply any of its other laws relating to licenses
               to drive to any person or circumstance, nor to invalidate or
               prevent any driver license agreement or other cooperative
               arrangement between a party state and a nonparty state.


       I.C. § 9-28-1-3. Additionally, Article 9 which addresses “construction and

       severability,” directs, in part, that

               This compact shall be liberally construed so as to effectuate the purposes
               thereof. The provisions of this compact shall be severable and if
               any phrase, clause, sentence, or provision of this compact is
               declared to be contrary to the Constitution of any party state or
               of the United States or the applicability thereof to any
               government, agency, person, or circumstance is held invalid, the
               validity of the remainder of this compact and the applicability
               thereof to any government, agency, person, or circumstance shall
               not be affected thereby.


       I.C. § 9-28-1-3. (Emphasis added).


[30]   The language in Article 6 indicates that the compact is not intended to

       supersede the application of other—possibly more stringent—motor vehicle

       laws in Indiana. It is illogical to presume that the legislature intended with the

       entry of the compact, that Indiana would not enforce its traffic laws against

       nonresidents. Indeed, this court has held that the “statutes governing driving

       privileges ‘promote highway safety [,]’ which ‘is a compelling state interest.”

       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019             Page 17 of 19
       Brown v. State, 64 N.E.3d 1219, 1233 (Ind. Ct. App. 2016) (citations omitted).

       Indiana has a compelling interest in protecting its citizens from the dangers

       posed by intoxicated drivers who disobey Indiana traffic laws. BMV echoes

       this sentiment by arguing that “Douglas accumulated three drunk driving

       convictions in Indiana, and the BMV properly applied Indiana law to suspend

       his driving privileges.” (Appellant’s Reply Br. pp. 8-9).


[31]   After having examined our HTV and driving privilege suspension laws and the

       Interstate Driver’s License Compact, we agree with BMV’s assertion that it had

       the right to pursue a suspension of Douglass’ driving privileges even though he

       was a no longer a resident of Indiana. We therefore reverse the trial court’s

       order canceling Douglass’ HTV determination and the reinstatement of

       Douglass’ driving privileges in Indiana. Our conclusion harmonizes with the

       legislative mandate of Indiana Code section 9-30-10-4 which authorizes BMV

       to determine that a person is an HTV and proceed in suspending a person’s

       driving privileges in light of qualifying judgments. Moreover, nothing under

       the Interstate Driver’s License Compact requires party states, such as Indiana,

       from enforcing its laws against a nonresident regardless of whether they have a

       valid license issued by their home-state.


                                               CONCLUSION
[32]   Based on the foregoing, we reverse the trial court’s order overturning Douglass’

       HTV determination and the reinstatement of Douglass’ driving privileges in

       Indiana.


       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019     Page 18 of 19
[33]   Reversed.


[34]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Opinion 19A-MI-216 | October 23, 2019   Page 19 of 19